DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/17/2020 have been fully considered but they are not persuasive. Applicant has argued that the prior art of record does not teach the newly added claim limitation of “a radiation intensity feedback mechanism comprising a monitoring/detection mechanism and control circuitry for dynamically controlling the delivery of the radiation to the liquid to be irradiated”. This is not found persuasive, because Owen et al. discloses a temperature sensor (70) (reads on a radiation intensity feedback mechanism comprising a monitoring/detection mechanism, as the sensor senses temperature increases due to overheating of the radiation sources, i.e., heating that occurs as a function of radiation intensity, see para. 39) and a circuit (76) for controlling delivery of the radiation from the radiation sources to the material to be irradiated in response to a signal from the temperature sensor (reads on control circuitry for dynamically controlling the delivery of the radiation to the liquid to be irradiated) (para. 39), as will be set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control circuitry for dynamically controlling the delivery of the radiation to the liquid to be irradiated” in claims 1 and 13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
comprising a monitoring/detection mechanism. It is recommended to amend the claim to recite simply a radiation intensity feedback mechanism or a monitoring/detection mechanism.
Claims 2-12 depend on claim 1 and are rejected for the same reason as the base claim.
Claim 13 also recites “a radiation intensity feedback mechanism comprising a monitoring/detection mechanism”. Claim 13 and its dependents, claims 14-24, are rejected for the same reason as claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
and to the control circuitry, or whether it is linked to the control circuitry alone. If the functional language is linked to the radiation intensity feedback mechanism, then the claim limitation meets the third prong, because the generic placeholder “mechanism” is not modified by sufficient structure for performing the function. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 2-12 depend on claim 1 and are rejected for the same reason as the base claim.
Claim 13 also recites “a radiation intensity feedback mechanism comprising a monitoring/detection mechanism and control circuitry for dynamically controlling the delivery of the radiation to the liquid to be irradiated”. Claim 13 and its dependents, claims 14-24, are rejected for the same reason as claim 1. 

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-6, 10, 12-14, 17-18 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen et al. (US Patent Application Publication 2005/0152146) (already of record) in view of Barsky et al. (US Patent Application Publication 2009/0208386) (already of record).

a support structure (54) (para. 39);
a plurality of radiation sources (52) coupled to the support structure (54) and optically coupled to the object via a port (see opening or “port” formed in support 54 and covered by window 58 through which the radiation sources 52 are optically coupled to the object, para. 39 and Fig. 3), wherein the plurality of radiation sources (52) direct radiation to the object through the port (para. 39) and the radiation sources power on and off under the control of a power supply and a circuit (thus meeting the limitation of selectively directing the radiation) (para. 39); 
a structure comprising a fan (82) and a heat sink (80), wherein the structure is configured to provide cooling by exchanging heat generated by the radiation sources (52) with an ambient atmosphere (para. 39) (thus the structure reads on a heat exchange cooling mechanism and will hereinafter be referred to as such), the heat exchange cooling mechanism (80, 82) thermally coupled to the one or more radiation sources (para. 39), wherein the heat exchange cooling mechanism (80, 82) is disposed adjacent to the plurality of radiation sources (52) opposite the object (48) (Fig. 3), and the heat exchange cooling mechanism (80, 82) removes heat by conduction (by the contact between heat sink 80 and thermally conductive support 54) or convection (by the fan 82) from the plurality of radiation sources (52) and transfers the heat to an environment external to the apparatus (para. 39) (Fig. 3); and
a temperature sensor (70) (reads on a radiation intensity feedback mechanism comprising a monitoring/detection mechanism, as the sensor senses temperature increases due to overheating of the radiation sources, i.e., heating that occurs as a function of radiation intensity, see para. 39) and a circuit (76) for controlling delivery of the radiation from the radiation sources to the material to be irradiated in response to a signal from the temperature sensor (reads on control circuitry for dynamically controlling the delivery of the radiation to the liquid to be irradiated) (para. 39).

However, Owen et al. is silent as to the irradiation apparatus being optically coupled to a flow cell irradiation chamber defining an interior space and containing a liquid to be irradiated, wherein the radiation sources are optically coupled to the flow cell irradiation chamber via the port and the radiation sources direct the radiation into the interior space of the irradiation chamber containing the liquid.
Barsky et al. discloses an irradiation apparatus (comprising housing support structure 36 and components therein) comprising a support structure (36) coupled to a plurality of radiation sources (26) configured to emit ultraviolet radiation to an object external to the irradiation apparatus (para. 20-24) (Fig. 1, sheet 1 of 6); thus, the irradiation apparatus disclosed by Barsky et al. is structurally and functionally analogous to the irradiation apparatus disclosed by Owen et al. Barsky et al. further discloses that the irradiation apparatus is optically coupled to a light-transmissive conduit (12) defining an interior space and containing water which flows through the conduit (reads on a flow cell irradiation chamber defining an interior space and containing a liquid to be irradiated) (para. 20-24) (Fig. 1). Specifically, Barsky et al. discloses that the support structure (36) is attached to an exterior surface of the conduit by means of a clamp such that ultraviolet radiation emitted by the radiation sources (26) is directed into the interior space of the conduit so as to irradiate and thereby sterilize the water (para. 1, 20-24). Barsky et al. discloses that coupling the irradiation apparatus to the conduit in such a manner allows the irradiation apparatus to effectively irradiate water within the conduit while ensuring that power circuitry of the apparatus and powering the radiation sources does not come into close proximity to water, which could create hazardous conditions (para. 20-24) (Fig. 1). Furthermore, Barsky et al. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the irradiation apparatus disclosed by Owen et al. to be optically coupled to a flow cell irradiation chamber defining an interior space and containing water to be irradiated (e.g., by coupling the apparatus to a light-transmissive conduit by means of a clamp in the manner disclosed by Barsky et al.), based on the teachings of Barsky et al., in order to achieve the goal of using the irradiation apparatus to sterilize water as set forth by Owen et al. Barsky et al. discloses that the aforementioned coupling of the irradiation apparatus allows the irradiation apparatus to effectively emit sterilizing radiation to water while protecting power circuitry of the apparatus from water, as discussed above, and the skilled artisan would have been motivated to adopt the coupling of Barsky et al. in order to achieve these beneficial effects. Furthermore, the skilled artisan would have been motivated to use the specific structure of a conduit (flow cell irradiation chamber defining an interior space and containing the water) as Barsky et al. discloses that such a conduit can be used to deliver sterilized water to a distribution structure such as a faucet, as discussed above, and the skilled artisan would have been motivated to provide the water to be irradiated in a structure which can be connected to a faucet in order to easily distribute sterilized water to a user.
Regarding claim 2, Owen et al. discloses that the heat exchange cooling mechanism comprises a heat sink (80) (reads on a heat dissipation structure) and a fan (82), as set forth above.
Regarding claim 5, Owen et al. discloses the radiation sources comprise a plurality of UV LEDs (para. 39).
Regarding claim 6, Owen et al. discloses the radiation sources comprise a plurality of radiation sources (52) arranged in an array (para. 29, 39) (Fig. 3).

Regarding claim 12, Owen et al. in view of Barsky et al. teaches the radiation sources delivering light to the water in the flow cell irradiation chamber for sterilization thereof, as set forth above, and Owen et al. discloses that the radiation sources emit light having a wavelength in the UV range (para. 39).
As to the claim limitation of the radiation sources delivering one or more wavelengths to a semiconductor material disposed substantially adjacent to the material to be irradiated thereby causing a disinfection agent to be generated in proximity of the material to be irradiate, it has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The aforementioned claim limitation is a recitation of intended use of the claimed one or more radiation sources and has therefore been given appropriate patentable weight. Owen et al. in view of Barsky et al. discloses every positively recited structural limitation of claim 12, and the radiation sources disclosed by Owen et al. are fully capable of operating in the manner claimed, because they deliver light having a wavelength in the UV spectrum to the interior of the flow cell irradiation chamber wherein the material to be irradiated is located, and are therefore structurally capable of photocatalyzing a semiconductor disposed substantially adjacent to the material thereby causing a disinfection agent to be generated in proximity of the material (e.g., light having a wavelength in the ultraviolet spectrum would be capable of causing a disinfection agent to be generated from a photocatalyst such as titanium dioxide, which is a materially photocatalyzable by ultraviolet light to generate such agents).

providing an irradiation apparatus (46) optically coupled to the object (48) (para. 7, 39) (Fig. 3, sheet 3 of 16), the irradiation apparatus comprising:
a support structure (54) (para. 39);
a plurality of radiation sources (52) coupled to the support structure (54) and optically coupled to the object via a port (see opening or “port” formed in support 54 and covered by window 58 through which the radiation sources 52 are coupled to the object, para. 39 and Fig. 3), wherein the plurality of radiation sources (52) direct radiation to the object through the port (para. 39) and the radiation sources power on and off under the control of a power supply and a circuit (thus meeting the limitation of selectively directing the radiation) (para. 39); 
a structure comprising a fan (82) and a heat sink (80), wherein the structure is configured to provide cooling by exchanging heat generated by the radiation sources (52) with an ambient atmosphere (para. 39) (thus the structure reads on a heat exchange cooling mechanism and will hereinafter be referred to as such), the heat exchange cooling mechanism (80, 82) thermally coupled to the one or more radiation sources (para. 39), wherein the heat exchange cooling mechanism (80, 82) is disposed adjacent to the plurality of radiation sources (52) opposite the object (48) (Fig. 3), and the heat exchange cooling mechanism (80, 82) removes heat by conduction (by the contact between heat sink 80 and thermally conductive support 54) or convection (by the fan 82) from the plurality of radiation sources (52) and transfers the heat to an environment external to the apparatus (para. 39) (Fig. 3); and
a temperature sensor (70) (reads on a radiation intensity feedback mechanism comprising a monitoring/detection mechanism, as the sensor senses temperature increases due to overheating of the radiation sources, i.e., heating that occurs as a function of radiation intensity, see para. 39) and a circuit (76) for controlling delivery of the radiation from the radiation sources to the material to be irradiated in 
Owen et al. discloses that in operation of the apparatus, the plurality of radiation sources emit ultraviolet radiation to treat the object (48) (para. 39, 55), shown to be external to the apparatus in Fig. 3. Owen et al. discloses that the irradiation apparatus can be used in a variety of applications including sterilization applications; specifically, the object irradiated by the irradiation apparatus can be water for the sterilization thereof (para. 55, 57, claim 47).
However, Owen et al. is silent as to the method comprising irradiating a liquid disposed in a flow cell chamber defining an interior space, the support structure coupled to the flow cell irradiation chamber wherein the radiation sources are optically coupled to the flow cell irradiation chamber via the port and the radiation sources direct the radiation into the interior space of the irradiation chamber containing the liquid.
Barsky et al. discloses an irradiation apparatus (comprising housing support structure 36 and components therein) comprising a support structure (36) coupled to a plurality of radiation sources (26) configured to emit ultraviolet radiation to an object external to the irradiation apparatus (para. 20-24) (Fig. 1, sheet 1 of 6); thus, the irradiation apparatus disclosed by Barsky et al. is structurally and functionally analogous to the irradiation apparatus disclosed by Owen et al. Barsky et al. further discloses that the irradiation apparatus is optically coupled to a light-transmissive conduit (12) defining an interior space and containing water which flows through the conduit (reads on a flow cell irradiation chamber defining an interior space and containing a liquid to be irradiated) (para. 20-24) (Fig. 1). Specifically, Barsky et al. discloses that the support structure (36) is attached to an exterior surface of the conduit by means of a clamp such that ultraviolet radiation emitted by the radiation sources (26) is directed into the interior space of the conduit so as to irradiate and thereby sterilize the water (para. 1, 20-24). Barsky et al. discloses that coupling the irradiation apparatus to the conduit in such a manner 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the irradiation method disclosed by Owen et al. such that the support structure is coupled to a flow cell irradiation chamber defining an interior space and containing water to be irradiated to allow the method to include irradiating the water (e.g., by coupling the apparatus to a light-transmissive conduit by means of a clamp in the manner disclosed by Barsky et al.), based on the teachings of Barsky et al., in order to achieve the goal of using the irradiation apparatus to sterilize water as set forth by Owen et al. Barsky et al. discloses that the aforementioned coupling of the irradiation apparatus allows the irradiation apparatus to effectively emit sterilizing radiation to water while protecting power circuitry of the apparatus from water, as discussed above, and the skilled artisan would have been motivated to adopt the coupling of Barsky et al. in order to achieve these beneficial effects. Furthermore, the skilled artisan would have been motivated to use the specific structure of a conduit (flow cell irradiation chamber defining an interior space and containing the water) as Barsky et al. discloses that such a conduit can be used to deliver sterilized water to a distribution structure such as a faucet, as discussed above, and the skilled artisan would have been motivated to provide the water to be irradiated in a structure which can be connected to a faucet in order to easily distribute sterilized water to a user.
Regarding claim 14, Owen et al. discloses that the heat exchange cooling mechanism comprises a heat sink (80) (reads on a heat dissipation structure) and a fan (82), as set forth above.

Regarding claim 18, Owen et al. discloses the radiation sources comprise a plurality of radiation sources (52) arranged in an array (para. 29, 39) (Fig. 3).
Regarding claim 22, Owen et al. in view of Barsky et al. teaches the radiation sources emitting light to water to be irradiated, as set forth above, and Owen et al. discloses that the radiation sources deliver a combination of wavelengths (para. 34).

Claims 3 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen et al. (US Patent Application Publication 2005/0152146) (already of record) in view of Barsky et al. (US Patent Application Publication 2009/0208386) (already of record) as applied to claims 1 and 13, respectively, above, and in further view of Douglas (US Patent Application Publication 2012/0246863) (already of record).
Regarding claim 3, Owen et al. discloses the heat exchange cooling mechanism for removing heat from the radiation sources, as set forth above, wherein the radiation sources are a plurality of UV LEDs (para. 39).
Owen et al. is silent as to the heat exchange mechanism further comprising a thermoelectric heat recovery mechanism.
	Douglas discloses an irradiation apparatus comprising a light source (906) configured to emit UV radiation effective to sanitize material (para. 39-43, 57) (Fig. 10, sheet 14 of 14), wherein the light source comprises one or more LEDs (para. 42). Douglas discloses that it is important to cool a UV light source to prevent failure due to overheating, and that it is also important to avoid overcooling of a UV light source as overcooling can cause underperformance (para. 37). To this end, Douglas discloses providing the apparatus with a thermoelectric cooler (912) disposed adjacent to the light source (906) (Fig. 10) and 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heat exchange cooling mechanism disclosed by Owen et al. to comprise a thermoelectric cooler (reads on a thermoelectric heat recovery mechanism), as Douglas discloses that it was known in the art to use a thermoelectric cooler as a heat exchange mechanism for removing heat from a UV light source in a controlled manner to maintain a steady-state temperature of the UV light source, thus ensuring good performance of the light source, and the skilled artisan would have been motivated to use a controllable heat exchange mechanism to maintain a steady-state temperature of the radiation sources to optimize performance of the irradiation apparatus.
Regarding claim 15, the rejection of claim 3, above, forms the basis of the rejection of claim 15.

Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen et al. (US Patent Application Publication 2005/0152146) (already of record) in view of Barsky et al. (US Patent Application Publication 2009/0208386) (already of record) as applied to claims 1 and 13, respectively, above, and in further view of Miller et al. (US Patent Application Publication 2008/0297027) (already of record).
Regarding claim 4, Owen et al. in view of Barsky et al. teaches coupling the irradiation apparatus comprising the radiation sources to a conduit connected to a faucet through which water flows, as set forth above, and Owen et al. further discloses that the radiation sources comprise LEDs (para. 39) and that it is desirable to protect LEDs from liquid damage (para. 41-42).

Miller et al. discloses that it is known in the art to provide a moisture seal and a desiccant adjacent to an LED radiation source in order to protect the LED from moisture (para. 125).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Owen et al. in view of Barsky et al. to comprise a moisture seal and desiccant provided adjacent to the radiation sources, as Miller et al. discloses that it is known in the art to provide such a configuration to protect an LED radiation source from moisture, and the skilled artisan would have been motivated to employ a configuration recognized in the art to be effective for protecting LEDs from water (such as that in the vicinity of the conduit or the faucet) in order to prevent damage to the LEDs.
Regarding claim 16, the rejection of claim 4, above, forms the basis of the rejection of claim 16.

Claims 7-9, 11, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen et al. (US Patent Application Publication 2005/0152146) (already of record) in view of Barsky et al. (US Patent Application Publication 2009/0208386) (already of record) as applied to claims 1 and 13, respectively, above, and in further view of Gaska et al. (US Patent Application Publication 2010/0296971) (already of record) (already of record).
Regarding claim 7, Owen et al. discloses that the irradiation apparatus can be used in a variety of applications including sterilization applications, as set forth above. Owen et al. further discloses that the radiation sources comprise a plurality of LEDs emitting light having a wavelength in the UV range (para. 39) and that each application may require different wavelengths or a mixture of wavelengths (para. 34, 55).

Gaska et al. discloses an apparatus comprising a chamber for containing a material to be irradiated and a plurality of UV LEDs configured to emit ultraviolet light effective to destroy harmful microbes in the material (para. 47, 52). Gaska et al. discloses that one or more wavelengths of the UV LEDs are dynamically adjustable by a computer system operably connected to the UV LEDs (para. 27, 47-49) (Fig. 2, sheet 2 of 5) and that the apparatus is configured to select a particular wavelength based on the type of contaminant present in the material to be decontaminated which is advantageous because different contaminants require different wavelengths for effective elimination (para. 31, 49).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Owen et al. in view of Barsky et al. such that the one or more wavelengths of the radiation sources are dynamically adjustable (e.g. by using UV LEDs configured such that one or more wavelengths can be adjusted by a computer operatively connected to the LEDs), as Gaska et al. discloses that it is known in the art to provide radiation sources configured in such a manner for delivering sterilizing light to a material to be treated wherein the wavelengths of the radiation sources can be adjusted to optimize destruction of a particular contaminant, and the skilled artisan would have recognized the advantage in using dynamically adjustable radiation sources in order to tailor a wavelength of the delivered light to a particular contaminant to be destroyed during a sterilization application.  
Regarding claim 8, Owen et al. discloses that the irradiation apparatus can be used in a variety of applications including sterilization applications, as set forth above. Owen et al. further discloses that the radiation sources comprise a plurality of LEDs emitting light having a wavelength in the UV range (para. 39) and that each application may require different wavelengths or a mixture of wavelengths (para. 34, 55).

Gaska et al. discloses an apparatus comprising a chamber for containing a material to be irradiated and a plurality of UV LEDs configured to emit ultraviolet light effective to destroy harmful microbes in the material (para. 47, 52). Gaska et al. discloses that one or more wavelengths of the UV LEDs are dynamically adjustable by a computer system operably connected to the UV LEDs (para. 27, 47-49) (Fig. 2, sheet 2 of 5) and that the apparatus is configured to select a particular wavelength based on the type of contaminant present in the material to be decontaminated which is advantageous because different contaminants require different wavelengths for effective elimination (para. 31, 49).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Owen et al. in view of Barsky et al. such that one or more wavelengths of the radiation sources are selected based on an identification or a contaminant in the liquid to be irradiated (e.g. by using UV LEDs configured such that one or more wavelengths can be adjusted by a computer operatively connected to the LEDs), as Gaska et al. discloses that it is known in the art to provide radiation sources configured in such a manner for delivering sterilizing light to a material to be treated wherein the wavelengths of the radiation sources can be selected to optimize destruction of a particular contaminant, and the skilled artisan would have recognized the advantage in selecting the wavelength of light emitted from the radiation sources based on identification of a contaminant in the liquid in order to tailor a wavelength of the delivered light to a particular pathogen to be destroyed during a sterilization application.
Regarding claim 9, Owen et al. discloses that the radiation sources are configured to emit light having a wavelength of about 300-400 nm, such as about 395 nm (para. 39).

Nonetheless, it has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The prior art device taught by Owen et al. in view of Barsky et al. and Gaska et al. comprises every structural limitation set forth in claim 9 and furthermore the prior art device is fully capable of operating to deliver one or more wavelengths that induce fluorescence in the material thereby allowing for the identification of a contaminant in the material, because the prior art device comprises radiation sources configured to emit light of about 300-400 nm (e.g. 395 nm) and such a wavelength is inherently capable of exciting a contaminant microorganism to produce fluorescence that can be measured to obtain an identify of the contaminant (see p. 11 of Applicant’s specification). Therefore, the prior art device comprises every structural limitation of the claim and is fully capable of operating in the manner claimed. 
Regarding claim 11, Owen et al. discloses that the irradiation apparatus can be used in a variety of applications including sterilization applications, as set forth above. Owen et al. further discloses that the radiation sources comprise a plurality of LEDs emitting light having a wavelength in the UV range (para. 39) and that each application may require different wavelengths or a mixture of wavelengths (para. 34, 55).
Owen et al. is silent as to the wavelength of the radiation source being selectable such that one or more wavelengths are selected to both saturate an absorption mechanism of nucleocapsids in the material to be irradiated and target a peak absorption of nucleic acid in the material to be irradiated.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Owen et al. in view of Barsky et al. such that the radiation sources are configured to emit wavelengths across the ultraviolet spectrum (e.g., 250-280 nm) wherein the wavelengths are selectable (e.g. by using UV LEDs configured to emit light having a wavelength of 250-280 nm and configured such that one or more wavelengths can be adjusted by a computer operatively connected to the LEDs), as Gaska et al. discloses that it is known in the art to provide radiation sources configured in such a manner to destroy harmful microbes, and the skilled artisan would have recognized the advantage in selecting the wavelength of light emitted from the radiation sources in order to tailor a wavelength of the delivered light to a particular microbe to be destroyed.  
Regarding the claim limitation of one or more wavelengths being selected to both saturate an absorption mechanism of nucleocapsids in the material to be irradiated and target a peak absorption of nucleic acid in the material to be irradiated, it has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The prior art device taught by Owen et al. in view of Barsky et al. and Gaska et al. comprises every structural limitation set forth in claim 11 and is fully capable of 
Regarding claim 19, the rejection of claim 7, above, forms the basis of the rejection of claim 19.
Regarding claim 20, the rejection of claim 8, above, forms the basis of the rejection of claim 20.
Regarding claim 21, Owen et al. in view of Barsky et al. and Gaska et al. teaches the one or more wavelengths of the radiation sources being selected based on an identification or a contaminant in the liquid to be irradiated, as set forth above. Gaska et al. further discloses using a plurality of UV LEDs (radiation sources) to deliver one or more wavelengths to the material that induce fluorescence in the material, which can be measured by means of sensors in communication with the computer system, thereby allowing for the identification of the contaminant in the material to be treated (para. 36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the invention taught by Owens et al. in view of Barsky et al. such that the radiation sources deliver one or more wavelengths to the material that induce fluorescence in the material thereby allowing for identification of the contaminant in the material (e.g., by using the UV LEDs to emit light inducing fluorescence in the liquid), as Gaska et al. discloses that it is known in the art to use radiation sources in such a manner, and the skilled artisan would have recognized the advantage in providing a mechanism for identifying specific contaminants in order to deliver an appropriate dose of radiation tailored to the contaminant for sterilization.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen et al. (US Patent Application Publication 2005/0152146) (already of record) in view of Barsky et al. (US Patent Application Publication 2009/0208386) (already of record) as applied to claim 13, above, and in further view of Gaska et al. (US Patent Application Publication 2010/0296971) (already of record) and Kowalski (Ultraviolet Germicidal Irradiation Handbook) (already of record).
Regarding claim 23, Owen et al. in view of Barsky et al. teaches using the radiation sources to emit light so as to sterilize water, as set forth above. Owen et al. further discloses that the radiation sources comprise a plurality of LEDs emitting light having a wavelength in the UV range (para. 39) and that each application may require different wavelengths or a mixture of wavelengths (para. 34, 55). Barsky et al. discloses applying the light so as to destroy microbiological pathogens in the water (para. 8).
Owen et al. in view of Barsky et al. is silent as to one or more wavelengths of the radiation sources being selected to both saturate an absorption mechanism of nucleocapsids in the liquid to be irradiated and target a peak absorption of nucleic acid in the liquid to be irradiated.
Gaska et al. discloses an apparatus comprising a chamber for containing a material to be irradiated (para. 47) and a plurality of radiation sources configured to emit light at a wavelength effective to destroy harmful microbes in the material (para. 47). Gaska et al. discloses that the radiation sources deliver a combination of wavelengths to the material to be irradiated, e.g., a first radiation source delivers a first wavelength for activating an agent and a second radiation source delivers a wavelength for destruction of DNA. Furthermore, Kowalski teaches that it is known in the art of disinfection techniques to use UV radiation to eliminate biological pathogens, such as a target bacterium or target virus, by selecting the wavelength of the UV radiation to correspond to an absorption value of the pathogen (p. 17 para 1). Kowalski demonstrates that viruses include a protective nucleocapsid that 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by Owen et al. in view of Barsky et al. such that the radiation sources deliver a combination of wavelengths to the liquid to be irradiated, e.g., a first wavelength for a first mechanism of microbe destruction and a second wavelength for destruction of DNA in the manner disclosed by Gaska et al., as the skilled artisan would recognize that such a modification would improve purification by using multiple mechanisms of microbe destruction. It would have been further obvious to one of ordinary skill in the art at the time of the invention to modify the method to include the step of selecting wavelengths of the radiation source to target absorption of both the nucleocapsid and nucleic acid of a virus, as Kowalski teaches that it is known in the art to select an appropriate wavelength for inactivating a target pathogen such as a virus, wherein a virus nucleocapsid and nucleic acid have differing absorption spectrum, and the skilled artisan would have recognized the advantage in configuring the method to be capable of inactivating viral contaminants present in the water to achieve sterilization thereof.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen et al. (US Patent Application Publication 2005/0152146) (already of record) in view of Barsky et al. (US Patent Application Publication 2009/0208386) (already of record) as applied to claim 1, above, and in further view of Hawkins et al. (US Patent Application Publication 2012/0228236) (already of record).
Regarding claim 24, Owen et al. in view of Barsky et al. teaches the radiation sources emitting light to water within the flow cell irradiation chamber for sterilization thereof, as set forth above. Owen et al. further discloses the radiation sources deliver light having a wavelength in the UV range (para. 39).

Hawkins et al. discloses a method of purifying water comprising optically coupling an irradiation apparatus comprising radiation sources emitting light in the UV range to a flow cell chamber wherein the water flows through such that the water is irradiated with UV light (para. 2-4, 56, 63) (Fig. 3, sheet 3 of 9). Hawkins et al. discloses providing a photocatalyst material comprising titanium dioxide (a semiconductor) within the flow cell chamber (i.e., substantially adjacent to the water) wherein the light emitted from the radiation sources activates the photocatalyst to generate disinfection agents in the proximity of the water (Abstract, para. 3, 45, 56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by Owen et al. in view of Barsky et al. such that the radiation sources deliver the light having a wavelength in the UV range to a semiconductor material disposed substantially adjacent to the water to be irradiated thereby causing a disinfection agent to be generated in proximity of the water (e.g., by providing a photocatalyst material comprising titanium dioxide within the flow cell chamber), as Hawkins et al. discloses providing such a material within a flow cell chamber through which water flows in order to generate disinfection agents within the water owing to the activation of the photocatalyst by UV radiation sources, and the skilled artisan would have been motivated to use a photocatalyst to generate an additional purification effect to enhance the sterilization efficacy of the method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799